Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1 – 4, 7 – 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 20050266230) in view of Crowe (US 3122142).
Regarding claim 1, Hill discloses a feminine hygiene article comprising an absorbent structure ([0036]; see also [0178]), the absorbent structure comprising a heterogeneous mass comprising a longitudinal axis, a lateral axis, a vertical axis (e.g. Fig. 4), a fibrous nonwoven web comprising a plurality of enrobeable fibers [0056, 57, 188, 189] and one or more discrete hydrophilic open cell HIPE foam pieces (42, see [0047]; see also [0051]) enrobing fibers of said plurality of enrobeable fibers ([0047, 0188, 189], Fig. 7), wherein a first enrobeable fiber and a second enrobeable fiber exhibit different surface properties or physical geometries ([0057, 066, 0189]).  
Hill appears to disclose wherein at least one of the discrete hydrophilic open cell HIPE foam pieces comprises a first vacuole, wherein the first vacuole has a first cross sectional area, wherein the first vacuole enrobes a first enrobeable fiber (see attachment 1 below; the fibrous layer can be affixed to the foam by hydroentangling, needling, felting, spunlacing, or other process which results in the fibers of the fibrous layer penetrating into the foam layer, see [0047]). However, Hill does not explicitly disclose wherein at least one of the discrete hydrophilic open cell HIPE foam pieces comprises a first vacuole, wherein the first vacuole has a first cross sectional area, wherein the first vacuole enrobes a first enrobeable fiber. Nonetheless, Crowe discloses an absorbent article comprising a heterogeneous mass wherein the mass includes a layer of fibers and a layer of foam, wherein the fibers are enrobed by the foam and include a first vacuole, wherein the first vacuole has a first cross sectional area, wherein the first vacuole enrobes a first enrobeable fiber (see Fig. 5, 21; see also c. 6: 34 – 62). Therefore, according to the teachings of Crowe, it would have been obvious to one of ordinary skill in the art at the time 


    PNG
    media_image1.png
    451
    543
    media_image1.png
    Greyscale

Attachment 1 (Fig. 7 of Hill) – An enrobed fiber pass through the backside of the open-cell foam and forms an apparent vacuole. 

2. The heterogeneous mass of claim 1, wherein one of the first enrobeable fiber or second enrobeable fiber comprises a surfactant coating [0066].  
3. The heterogeneous mass of claim 2, wherein the surfactant coating is selected from the group consisting of an anionic surfactant, a cationic surfactant, a zwitterionic surfactant, a nonionic surfactant, or combinations thereof [0066].  

7. The heterogeneous mass of claim 1, wherein the at least one vacuole has an inscribed circle having a diameter that is between 1 and 10 times the diameter of the fiber (Crowe appears to illustrate wherein the at least one vacuole has an inscribed circle having a diameter that is between 1 and 10 times the diameter of the fiber, but does not explicitly disclose this feature (see Fig. 5).  Crowe further discloses that proper vacuole size ensures both the appropriate capillarity and transfer function (c. 3: 60 – 65, c. 4: 10 – 15).  The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the vacuole with the claims range of 1 to 10 times the diameter of the fiber for the benefit of creating small capillary spaces between the fibers while also ensuring the transfer of fluid through the spaces).  
8. The heterogeneous mass of claim 1, wherein the surface properties are inherent to at least one of the first and second enrobeable fibers (see above).  
9. A feminine hygiene article comprising an absorbent structure, the absorbent structure comprising a heterogeneous mass comprising a longitudinal axis, a lateral axis, a vertical axis, a fibrous nonwoven web comprising a plurality of enrobeable fibers and one or more discrete hydrophilic open cell HIPE foam pieces enrobing fibers of said plurality of enrobeable fibers, wherein at least one of the discrete hydrophilic open cell HIPE foam pieces comprises a first vacuole and a second vacuole wherein the first vacuole has a first cross sectional area, wherein the second vacuole has a second cross sectional area, wherein the first vacuole enrobes a first enrobeable fiber, wherein the second vacuole enrobes a second enrobeable fiber (see argument/rejection above, as well as Fig. 7 of Hill and Fig. 2 of Crowe), wherein the first enrobeable fiber and the second enrobeable fiber exhibit different surface properties or physical 
10. The heterogeneous mass of claim 9, wherein one of the first enrobeable fiber or second enrobeable fiber comprises a surfactant coating (see above).  
11. The heterogeneous mass of claim 10, wherein the surfactant coating is selected from the group consisting of an anionic surfactant, a cationic surfactant, a zwitterionic surfactant, a nonionic surfactant, or combinations thereof (see above).  
12. The heterogeneous mass of claim 9, wherein two or more fibers are bundled and wherein a vacuole enrobes the two or more bundled fibers (see above).  
14. The heterogeneous mass of claim 9, wherein the at least one vacuole has an inscribed circle having a diameter that is between 1 and 10 times the diameter of the fiber (see above).

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and dependents therein have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The Desmarais patents disclose hydrophilic HIPEs used in specific absorbent articles
Malmgren (US 6657101) discloses many of the features of claims 1 and 9, and vacuole formation is considered to be an inherent property of the disclosed hydrophilic fibers anchored in the HIPE
Hubbard (US 20150374561, US 20150335498, and US 20150313770) and Bewick-Sonntag (US 10729600) anticipate claims 1 and 9 under 35 USC 102(a)(2), and appear to be commonly-owned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799